          Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 1 of 16 Page ID #:1



 1   MARTIN D. SINGER (BAR NO. 78166)
     mdsinger@lavelysinger.com
 2   TODD S. EAGAN (BAR NO. 207426)
     teagan@lavelysinger.com
 3   JAKE A. CAMARA (BAR NO. 305780)
     jcamara@lavelysinger.com
 4   LAVELY & SINGER
     PROFESSIONAL CORPORATION
 5   2049 Century Park East, Suite 2400
 6   Los Angeles, California 90067-2906
     Telephone: (310) 556-3501
 7   Facsimile: (310) 556-3615
 8   Attorneys for Plaintiff
 9   TROUSDALE VENTURES, LLC
10
                                 UNITED STATES DISTRICT COURT
11
                                CENTRAL DISTRICT OF CALIFORNIA
12

13   TROUSDALE VENTURES, LLC, a              CASE NO.: 2:21-cv-06222
     Delaware limited liability company,
14
                                             COMPLAINT FOR:
15                 Plaintiff,
                                             1. TRADEMARK INFRINGMENT
16
              v.                                (15 U.S.C. § 1114)
17                                           2. COMMON LAW TRADEMARK
     NIMA SHAHIAN, an individual;               INFRINGEMENT
18
     TROUSDALE CAPITAL                       3. FALSE DESIGNATION OF ORIGIN
19   MANAGEMENT, LLC, a Delaware                (15 § U.S.C. 1125(a))
20
     limited liability company; and DOES 1   4. UNFAIR COMPETITION (Ca. Bus. &
     through 10, Inclusive,                     Prof. § 17200)
21
                   Defendants.               DEMAND FOR JURY TRIAL
22

23

24

25

26

27

28

     7087-3
                                           COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 2 of 16 Page ID #:2



 1           Plaintiff Trousdale Ventures, LLC (“Trousdale Ventures” or “Plaintiff”), by its
 2   attorneys Lavely & Singer, Professional Corporation, complains against Nima Shahian
 3   (“Shahian”) and Trousdale Capital Management, LLC (“TCM”) (collectively,
 4   “Defendants”), and alleges as follows:
 5                                 NATURE OF THE ACTION
 6           1.    This case arises out of the outrageous and malicious campaign of startup
 7   venture capital firm TCM, and its CEO/founder Shahian, to unlawfully infringe on
 8   Plaintiff’s federal and common law rights in and to the TROUSDALE VENTURES
 9   mark.
10           2.    Plaintiff is a premier venture capital investment firm with significant
11   acclaim in the industry. By contrast, TCM lacks any meaningful track record of success.
12   Desperate to grow their business, Defendants have been passing themselves off as
13   Plaintiff, trading on Plaintiff’s name, brand, and goodwill for their own profit and
14   business advantage.
15           3.    Indeed, Defendants have gone so far as to impersonate Plaintiff to one of
16   Plaintiff’s own portfolio companies in an attempt to gain that portfolio company’s
17   business. Defendants deceptively induced the unsuspecting portfolio company to
18   believe that it was communicating with Plaintiff, and, as part of the ruse, requested that
19   the portfolio company share its sensitive financial and other confidential information
20   with them.
21           4.    It is shocking that, within the highly-regulated financial industry,
22   Defendants would engage in such brazen and deceitful scheming which is intended to,
23   and has, caused confusion in the marketplace. Defendants’ actions are obviously
24   fraudulent, deliberate, willful and taken in bad faith with full knowledge and in
25   conscious disregard of Plaintiff’s rights.
26

27

28

                                                 1
                                             COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 3 of 16 Page ID #:3



 1                                          THE PARTIES
 2         5.     Plaintiff Trousdale Ventures, LLC is a Delaware limited liability company
 3   with its principal place of business at 9125 Sunset Blvd, West Hollywood, California
 4   90069, and conducting business in the County of Los Angeles, State of California.
 5         6.     Plaintiff is informed and believes, and based thereon alleges, that Defendant
 6   Nima Shahian is, and at all times relevant to this action has been, an individual residing
 7   in the County of Los Angeles, State of California, and conducting business in the County
 8   of Los Angeles, State of California.
 9         7.     Plaintiff is informed and believes, and based thereon alleges, that Defendant
10   Trousdale Capital Management, LLC is a Delaware limited liability company with its
11   principal place of business at 2029 Century Park East, Suite 400, Los Angeles CA 90067
12   and conducting business in the County of Los Angeles, State of California.
13         8.     Plaintiff is informed and believes, and based thereon alleges, that the
14   fictitiously named defendants sued herein as Does 1 through 10, inclusive, and each of
15   them, were in some manner responsible or legally liable for the events, actions
16   transactions and circumstances alleged herein. The true names and capacities of said
17   fictitiously named defendants, whether individual, corporate, associate, or otherwise, are
18   presently unknown to Plaintiff, and Plaintiff will seek leave of this court to amend this
19   Complaint to assert the true names and capacities of said fictitiously named defendants
20   when same have become known to Plaintiff. Hereinafter all defendants, including the
21   Doe Defendants, will sometimes be referred to collectively as “Defendants.”
22         9.     Plaintiff is informed and believes, and based thereon alleges, that
23   Defendants, and each of them, were the agents, employees, partners, joint-venturers, co-
24   conspirators, owners, principals and employers of the remaining Defendants, and each of
25   them, and are, and at all times herein mentioned were, acting within the course and
26   scope of that agency, partnership, employment, conspiracy, ownership or joint venture.
27   Plaintiff is further informed and believes and based thereon alleges that the acts and
28

                                                 2
                                             COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 4 of 16 Page ID #:4



 1   conduct herein alleged of each such Defendant were known to, authorized by, and/or
 2   ratified by the other Defendants, and each of them.
 3         10.    Plaintiff is informed and believes, and based thereon alleges, that TCM,
 4   Shahian and one or more of Doe Defendants 1 through 10 are, and at all times material
 5   hereto were, the principal members, managers, shareholders, officers, directors and/or
 6   owners of TCM in that and the applicable Doe Defendants at all times relevant hereto
 7   directly owned, controlled, dominated, used, managed and operated TCM. Plaintiff is
 8   further informed and believes and based thereon alleges that at all times material hereto,
 9   TCM failed to follow corporate formalities and maintain a corporate identity separate
10   and distinct from Shahian and the applicable Doe Defendants, and TCM has been a
11   business conduit and alter ego of Shahian and the applicable Doe Defendants.
12   Adherence to the fiction of the separate legal existence of TCM, on the one hand, and
13   Shahian and the applicable Doe Defendants, on the other hand, as entities distinct from
14   one another would permit abuse of the corporate privilege, would promote injustice, and
15   would sanction a fraud upon Plaintiff.
16         11.    Plaintiff is informed and believes, and thereupon alleges, that at all relevant
17   times, Defendants acted in concert, conspired and agreed among themselves to commit
18   the wrongful acts and practices alleged in this Complaint, and that such wrongful acts
19   and practices were committed pursuant to and in furtherance of such conspiracy and
20   agreement, and with the consent and approval of each of the Defendants. Plaintiff is
21   informed and believes, and thereupon alleges, that each of the Defendants are liable as a
22   direct participant, co-conspirator and/or aider and abettor of the wrongful acts and
23   practices alleged herein.
24                                 JURISDICTION AND VENUE
25         12.    This Court has subject matter jurisdiction over this action pursuant to 28
26   U.S.C. sections 1331 and 1338 because this action arises under the federal Lanham Act,
27   15 U.S.C. §§ 1051, et. seq.
28

                                                  3
                                              COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 5 of 16 Page ID #:5



 1         13.    This Court has personal jurisdiction over Defendants because they regularly
 2   transact, do and solicit business in this District, including by: using or causing to be
 3   used, offering to sell or causing to be offered for sale, and/or selling directly a variety of
 4   products and services that infringe Plaintiff’s trademark to customers in the United
 5   States, including California and in this District, causing injury to Plaintiff as alleged
 6   further herein. Upon information and belief, Defendants derive substantial revenue from
 7   interstate commerce.
 8         14.    This Court has supplemental jurisdiction over Plaintiff’s claims arising
 9   under the laws of California pursuant to 28 U.S.C. § 1367(a) because these claims are so
10   related to Plaintiff’s claims under federal law that they form part of the same case or
11   controversy and derive from a common nucleus of operative fact.
12         15.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
13   Defendants are persons over whom this Court has personal jurisdiction and because a
14   substantial part of the claims arose in this District.
15                                  GENERAL ALLEGATIONS
16         A.     Trousdale Ventures, LLC is a Premier Venture Capital Investment
17                Firm
18         16.     Plaintiff is a premier venture capital investment firm. With each of its
19   investments, Plaintiff works as a strategic partner and provides a combination of capital,
20   investment expertise and operational experience to ensure its portfolio companies grow
21   and succeed in the competitive marketplace.
22         17.    Plaintiff is engaged in the advising of and the early-stage investing in scores
23   of tech, health, automotive, sports, and hospitality companies all over the United States
24   and throughout the world, including Bitmain, Collective Labs, PetDx, Venus Aerospace,
25   and Coinbase, a now publicly traded company.
26         18.    Plaintiff has used the TROUSDALE VENTURES mark continuously and
27   exclusively in interstate commerce in connection with Plaintiff’s financial services since
28   at least as early as October of 2018. Plaintiff is the sole and exclusive owner of all
                                                  4
                                              COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 6 of 16 Page ID #:6



 1   federal and common law rights in and to the TROUSDALE VENTURES mark, used and
 2   registered in International Class 036, US 100, 101, and 102 (venture capital financing;
 3   venture capital advisory services; financial services) (protected by U.S. Trademark Reg.
 4   No. 6169554 issued by the United States Patent and Trademark Office on October 6,
 5   2020).
 6          19.    Attached hereto as Exhibit A is a true and correct copy of the above-
 7   referenced registration, which is valid, subsisting, in full force and effect.
 8          B.     Defendants Infringe Upon the Trousdale Ventures Mark and
 9                 Impersonate Plaintiff
10          20.    Founded and incorporated on March 25, 2019, TCM purports to be a
11   venture capital firm specializing in the technology and software industries. As a
12   struggling startup, in order to grow their business, Defendants have been passing
13   themselves off as Plaintiff, trading on Plaintiff’s name, brand, and goodwill for their
14   own profit and business advantage.
15          21.    In 2021, Plaintiff discovered that, on at least one occasion, Defendants
16   misrepresented themselves to one of Plaintiff’s portfolio companies, Hive9. Defendants
17   falsely presented themselves as Plaintiff, and caused Hive9 to believe they were
18   communicating with Plaintiff. Defendants requested that Hive9 disclose its financial
19   and other confidential information on that basis, under the deception that it was
20   communicating with Plaintiff.
21          22.    Defendants have knowingly misappropriated Plaintiff’s registered mark to
22   advertise and market their financial products and services, which, upon information and
23   belief, are of a quality substantially different than, and far inferior to, Plaintiff’s services.
24   Specifically, Defendants have used and continue to use the names “Trousdale” and
25   “Trousdale Capital” in their branding, promotional materials, and business name (the
26   “Infringing Products and Services”). Defendants’ use of “Trousdale” and “Trousdale
27   Capital” is substantially and confusingly similar to Plaintiff’s federally registered
28   TROUSDALE VENTURES mark. Defendants’ unauthorized use of Plaintiff’s federally
                                                  5
                                              COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 7 of 16 Page ID #:7



 1   registered mark, in connection with the marketing and sale of Defendants’ own venture
 2   capital and private equity services, has a natural tendency to cause confusion, and has
 3   caused actual confusion, in the marketplace with respect to the parties’ respective
 4   services, including, without limitation, among Plaintiff’s clients and potential clients.
 5         23.    Upon information and belief, TCM was formed in 2019 and its website
 6   domain, www.trousdalecap.com, was purchased in 2019. This is subsequent to
 7   Plaintiff’s first use of the TROUSDALE VENTURES mark in commerce. Defendants
 8   began using the names “Trousdale” and “Trousdale Capital” with full knowledge of
 9   Plaintiff’s prior and exclusive rights in its trademarks in order to trade upon Plaintiff’s
10   goodwill and to give Defendants’ business a marketability and a level of success that it
11   would not otherwise have.
12         24.    Defendants’ actions have caused significant confusion in the marketplace,
13   and such confusion will continue to occur should Defendants’ actions continue. Such
14   confusion is also evidenced by a Google search of Plaintiff’s mark. As illustrated by the
15   below screenshot, Defendants’ website appears as the second and fourth search results,
16   as well as being featured in the right-hand side contact pane:
17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
                                             COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 8 of 16 Page ID #:8



 1   Defendants are using infringements of the TROUSDALE VENTURES mark in order to
 2   unfairly compete with Plaintiff for space within search engine organic results and social
 3   media platform feeds, thereby jointly depriving Plaintiff of a valuable marketing and
 4   educational tool which would otherwise be available to Plaintiff as well as reducing the
 5   visibility of Plaintiff’s financial services on the Internet and on such social media
 6   platforms.
 7         25.    Defendants are not associated or affiliated with Plaintiff and have never
 8   been authorized or otherwise licensed to use the TROUSDALE VENTURES Mark or
 9   any other confusingly similar mark in connection with the sale or offering for sale of any
10   products or services.
11
           26.    It is obvious that Defendants’ startup business is attempting to cause
12
     confusion in the marketplace, and falsely suggest that Defendants’ products and services
13
     come from or are otherwise associated with Plaintiff. Defendants’ acts of trading on
14
     Plaintiff’s name, brand, and goodwill for their own profit and business advantage are
15
     calculated and intentional, as evidenced by Defendants’ impersonation of Plaintiff to one
16
     of its own portfolio companies with the deliberate intent to create a false impression as
17
     to the source or sponsorship of Defendants’ services or to otherwise compete unfairly
18
     with Plaintiff.
19

20         27.    Plaintiff served cease and desist letters on Defendants wherein Plaintiff

21   provided notice of its rights in and to, and ownership of, the TROUSDALE VENTURES

22   mark, and demanded that Defendants cease unauthorized use of the TROUSDALE

23   VENTURES mark. Despite Plaintiff’s service of cease and desist notices, Defendants

24   have continued the unauthorized use of the TROUSDALE VENTURES mark to

25   advertise, promote and sell or offer for sale Defendants’ competing services.

26         28.    Defendants’ actions are malicious, fraudulent, deliberate, willful, and taken
27   in bad faith with full knowledge, and in conscious disregard, of Plaintiff’s rights, and
28

                                                 7
                                             COMPLAINT
         Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 9 of 16 Page ID #:9



 1   with knowledge of Plaintiff’s objection to such use of the TROUSDALE VENTURES
 2   mark.
 3                                  FIRST CLAIM FOR RELIEF
 4                           (Trademark Infringement, 15 U.S.C. §1114)
 5                                     (Against All Defendants)
 6           29.     Plaintiff repeats and realleges each and every allegation contained in
 7   paragraphs 1 through 28 of the Complaint as if set forth in full herein.
 8           30.     Plaintiff is the owner of the TROUSDALE VENTURES mark, which is
 9   registered on the principal register for the categories of goods and services on which
10   Defendants are using the trademark.
11           31.     The mark is a valid, protectable mark.
12           32.     The mark is distinctive and has been used throughout the United States, and
13   is well known to the trade and members of the purchasing public.
14           33.     Through their above-described actions, Defendants have used and continue
15   to use in commerce a reproduction or copy of the mark and/or colorable imitations
16   thereof that are confusingly similar to the mark in connection with the sale, offering for
17   sale, distribution, or advertising of products and services, which use is likely to cause
18   consumer confusion, or to cause mistake, or to deceive.
19           34.     The aforesaid conduct of Defendants is without the consent or permission
20   of Plaintiff.
21           35.     Defendants infringed upon the mark willfully. Defendants were on
22   constructive notice of Plaintiff’s exclusive rights in the TROUSDALE VENTURES
23   mark prior to their own unauthorized and unlawful use of the “Trousdale” and
24   “Trousdale Capital” names.
25           36.     As a proximate result of Defendants’ infringement, Plaintiff has suffered
26   and continues to suffer monetary damages in an amount not yet fully ascertainable but
27   which is believed to be in excess of One Million Dollars ($1,000,000), and Defendants
28

                                                  8
                                              COMPLAINT
        Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 10 of 16 Page ID #:10



 1   have unlawfully profited in an amount which cannot be accurately computed at this time
 2   but will be proven at trial.
 3         37.    Plaintiff is further entitled to injunctive relief because the conduct of
 4   Defendants has caused and will continue to cause Plaintiff irreparable harm for which
 5   there is no adequate remedy at law.
 6         38.    This case qualifies as an “exceptional case” within the meaning of 15
 7   U.S.C. §1117(a) in that Defendants’ actions have been malicious, fraudulent, deliberate,
 8   willful, and taken in bad faith with full knowledge and in conscious disregard to
 9   Plaintiff’s rights. As such, Plaintiff is entitled to damages and the trebling of its damages
10   and recover its attorneys’ fees pursuant to 15 U.S.C. §1117(a).
11                                  SECOND CLAIM FOR RELIEF
12                           (Common Law Trademark Infringement)
13                                     (Against All Defendants)
14         39.     Plaintiff repeats and realleges each and every allegation contained in
15   paragraphs 1 through 28 of the Complaint as if set forth in full herein.
16         40.    Plaintiff enjoys common law rights to the TROUSDALE VENTURES
17   mark in California and this judicial district.
18         41.    Defendants’ acts have caused, and are likely to cause, consumer confusion,
19   cause mistake, or deceive.
20         42.    Defendants’ acts constitute trademark infringement in violation of
21   California common law.
22         43.    Plaintiff has been irreparably harmed, and will continue to be irreparably
23   harmed, as a result of Defendants’ conduct for which there is no adequate remedy of
24   law, and is entitled to injunctive relief.
25         44.    To the extent that discovery shows that Defendants’ actions have been
26   intentional, willful and/or in bad faith, then such actions would be oppressive, fraudulent
27   and/or malicious and/or in reckless disregard of the rights of Plaintiff, entitling Plaintiff
28   to an award of punitive damages under state common law.
                                                  9
                                              COMPLAINT
        Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 11 of 16 Page ID #:11



 1                                THIRD CLAIM FOR RELIEF
 2                      (False Designation of Origin 15 U.S.C. §1125(a))
 3                                   (Against All Defendants)
 4         45.    Plaintiff repeats and realleges each and every allegation contained in
 5   paragraphs 1 through 28 of the Complaint as if set forth in full herein.
 6         46.    The TROUSDALE VENTURES mark has substantial goodwill, is
 7   distinctive, has been used throughout the United States, and is well known to the trade
 8   and members of the purchasing public. The public associates and identifies the mark
 9   with Plaintiff.
10         47.    Without authorization or consent, Defendants have used the mark to
11   advertise and sell the Infringing Products and Services. On information and belief,
12   Defendants have acted with full knowledge of Plaintiff’s use of, and statutory and
13   common law rights in and to, the TROUSDALE VENTURES mark, and without regard
14   to the likelihood of confusion of the public created by those activities.
15         48.    Defendants’ distribution, advertisement, sale, offer for sale, and/or other
16   sale of the Infringing Products and Services constitutes false designation of origin or
17   sponsorship of said products and services and tends falsely to represent that the products
18   and services originate from Plaintiff or have been sponsored, approved, or licensed by
19   Plaintiff or is in some way affiliated or connected with Plaintiff. Such conduct of
20   Defendants is likely to confuse, mislead, and deceive Defendants’ customers,
21   purchasers, and members of the public as to the origin of the Infringing Products and
22   Services or cause said persons to believe that the Infringing Products and Services
23   and/or Defendants’ infringing conduct have been sponsored, approved, authorized, or
24   licensed by Plaintiff or are in some way affiliated or connected with Plaintiff, all in
25   violation of 15 U.S.C. § 1125(a).
26         49.     Defendants’ actions were done willfully with full knowledge of the falsity
27   of such designations of origin and false descriptions or representations, and with the
28   express intent to cause confusion, and to mislead and deceive the purchasing public.
                                                10
                                             COMPLAINT
        Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 12 of 16 Page ID #:12



 1   Accordingly, Plaintiff is entitled to damages and the trebling of its damages pursuant to
 2   15 U.S.C. § 1117.
 3         50.     This case qualifies as an “exceptional case” within the meaning of 15
 4   U.S.C. § 1117(a) in that Defendants’ actions have been malicious, fraudulent, deliberate,
 5   willful, and taken in bad faith with full knowledge and in conscious disregard of
 6   Plaintiff’s rights. As such, Plaintiff is entitled to recover its attorneys’ fees pursuant to
 7   15 U.S.C. § 1117(a)
 8         51.     Plaintiff is also entitled to the disgorgement of Defendants’ profits pursuant
 9   to 15 U.S.C. § 1117(a).
10         52.     Plaintiff has no adequate remedy at law. Plaintiff is entitled to injunctive
11   relief because the conduct of Defendants described above, has caused and, if not
12   enjoined, will continue to cause irreparable damage to the rights of Plaintiff in its
13   trademarks, and to the business, reputation, and goodwill of Plaintiff.
14         53.     As a proximate result of Defendants’ conduct, Plaintiff has suffered and
15   continues to suffer monetary damages in an amount not yet fully ascertainable but which
16   is believed to be in excess of One Million Dollars ($1,000,000), and Defendants have
17   unlawfully profited, in an amount which cannot be accurately computed at this time but
18   will be proven at trial.
19                               FOURTH CLAIM FOR RELIEF
20                    (Unfair Competition, Cal. Bus. & Prof. Code §17200)
21                                    (Against All Defendants)
22         54.     Plaintiff repeats and realleges each and every allegation contained in
23   paragraphs 1 through 28 of the Complaint as if set forth in full herein.
24         55.     As alleged hereinabove, in violation of California’s Unfair Competition
25   Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (the “UCL”), Defendants have engaged in
26   unlawful, fraudulent and/or unfair business practices and have utilized certain improper,
27   fraudulent and/or unlawful means to unjustly enrich themselves, and to cause deliberate
28

                                                 11
                                              COMPLAINT
        Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 13 of 16 Page ID #:13



 1   injury to Plaintiffs, by, among other things, the conduct set forth in paragraphs 1 through
 2   25 above.
 3         56.    Defendants, and each of them engaged in unlawful, fraudulent and/or unfair
 4   business practices under the UCL by, among other things, (1) knowingly and willfully
 5   conspiring and agreeing to misuse and actually misusing Plaintiff’s TROUSDALE
 6   VENTURES mark by causing likelihood of confusion or misunderstanding as to the
 7   source, origin, or sponsorship of the parties’ respective products or services with the
 8   intent to injure Plaintiff for their economic gain in order to unfairly compete with
 9   Plaintiff in the financial services industry; and (2) misrepresenting themselves to at least
10   one of Plaintiff’s own portfolio companies, falsely presenting themselves as Plaintiff and
11   causing that portfolio company to believe they were communicating with Plaintiff and
12   requesting that the portfolio company disclose its financial and other confidential
13   information on that basis; and (3) using deceptive representations or designations of
14   origin in connection with Defendants’ services.
15         57.    A business act or practice is “unlawful” under the UCL if it violates any
16   other law or regulation. As alleged in Paragraphs 1 through 25 above, Defendants’ acts
17   constitute unlawful acts that violated Federal and State law, including the Lanham Act
18   §§ 1114 et seq., as alleged above, and Civil Code §§ 1572 (actual fraud), and 1709
19   (deceit).
20         58.    Plaintiff has been, and will continue to be, damaged and irreparably harmed
21   by Defendant’s actions unless they are enjoined by this Court. The unauthorized use by
22   Defendants of the TROUSDALE VENTURES mark is causing and is likely to cause
23   substantial injury to the public and to Plaintiff, and Plaintiff has no adequate remedy at
24   law for this injury.
25         59.    As a direct and proximate result of Defendants’ violations of California
26   Business and Professions Code §§ 17200, et seq., Plaintiff has suffered and will continue
27   to suffer an injury in fact and is entitled to restitution and disgorgement of ill-gotten
28   profits in an amount to be determined at trial, as well as a temporary restraining order,
                                                12
                                             COMPLAINT
        Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 14 of 16 Page ID #:14



 1   preliminary injunction, and permanent injunction pursuant California law. Plaintiff is
 2   informed and believes that Defendants will continue to do those acts alleged herein
 3   unless this Court orders Defendants to cease and desist.
 4                                    PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 6   them, as follows:
 7         1.     For an adjudication that Defendants have willfully and in bad faith
 8   infringed Plaintiff’s TROUSDALE VENTURES mark in violation of the Lanham Act
 9   and common law;
10         2.     For an adjudication that Defendants are liable for false designation of origin
11   and unfair competition in violation of 15 U.S.C. § 1125(a);
12         3.     For an adjudication that Defendants are liable for unfair business practices
13   in violation of Cal. Bus. & Prof. Code § 17200;
14         4.     For preliminary and permanent injunctions enjoining and restraining
15   Defendants, their agents, employees, representatives, partners, joint venturers, and
16   anyone acting on behalf of, or in concert with Defendants from using the mark or any
17   other mark that is confusingly similar to Plaintiff’s mark;
18         5.     For monetary relief, including, but not limited to, actual and compensatory
19   damages under the Lanham Act and the common law, Defendants’ profits under the
20   Lanham Act and common law, and punitive damages under California Civil Code
21   § 3294 and any and all other state statutes (in connection with the state common law
22   claim) according to proof at trial;
23         6.     That the present case be found exceptional and that attorneys’ fees be
24   awarded to Plaintiff under the Lanham Act or as otherwise provided by law and that
25   damages resulting from Defendant’s infringement and unfair competition under the
26   Lanham Act be trebled in accordance with the provisions of 15 U.S.C. § 1117;
27

28

                                               13
                                            COMPLAINT
        Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 15 of 16 Page ID #:15



 1         7.      For the restitution or disgorgement of any and all profits or other
 2   consideration obtained, earned, or derived from Defendants’ acts of unfair competition,
 3   in accordance with proof at trial, together with interest thereon at the legal rate;
 4         8.      That Defendants be ordered to pay to Plaintiff pre-judgment and post
 5   judgment interest on all sums allowed by law;
 6         9.      That Defendants be ordered to pay to Plaintiff its costs incurred in this
 7   action; and
 8         10.     For such other and further relief as the court deems just and proper.
 9

10
     Dated: August 2, 2021                          LAVELY & SINGER
                                                    PROFESSIONAL CORPORATION
11                                                  MARTIN D. SINGER
12                                                  TODD S. EAGAN
                                                    JAKE A. CAMARA
13

14
                                                    By:   /s/ Martin D. Singer
15                                                        MARTIN D. SINGER
16                                                  Attorneys for Plaintiff
                                                    TROUSDALE VENTURES, LLC
17

18

19

20

21

22

23

24

25

26

27

28

                                                14
                                             COMPLAINT
       Case 2:21-cv-06222 Document 1 Filed 08/02/21 Page 16 of 16 Page ID #:16



 1                               DEMAND FOR JURY TRIAL
 2

 3        Plaintiff respectfully requests a jury trial on all issues triable set forth in this
 4   Complaint.
 5

 6   Dated: August 2, 2021                          LAVELY & SINGER
 7                                                  PROFESSIONAL CORPORATION
                                                    MARTIN D. SINGER
 8                                                  TODD S. EAGAN
 9                                                  JAKE A. CAMARA
10

11                                                  By:    /s/ Martin D. Singer
                                                          MARTIN D. SINGER
12
                                                    Attorneys for Plaintiff
13                                                  TROUSDALE VENTURES, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                15
                                             COMPLAINT
